        Case 3:20-cv-03005-RS Document 246 Filed 06/15/21 Page 1 of 8



1    ROB BONTA                                               LETITIA JAMES
     Attorney General of California                          Attorney General of the State of New York
2    SARAH E. MORRISON                                       PHILIP BEIN (admitted pro hac vice)
     ERIC KATZ                                               Senior Counsel
3    Supervising Deputy Attorneys General                    TIMOTHY HOFFMAN (admitted pro hac vice)
     CATHERINE M. WIEMAN, SBN 222384                         Senior Counsel
4    TATIANA K. GAUR, SBN 246227                               Office of the Attorney General
     ROXANNE J. CARTER, SBN 259441                             Environmental Protection Bureau
5    JESSICA BARCLAY-STROBEL, SBN 280361                       28 Liberty Street
     BRYANT B. CANNON, SBN 284496                              New York, NY 10005
6    Deputy Attorneys General                                  Telephone: (716) 853-8465
       300 South Spring Street, Suite 1702                     Fax: (716) 853-8579
7      Los Angeles, CA 90013                                   Email: Timothy.Hoffman@ag.ny.gov
       Telephone: (213) 269-6329                             Attorneys for Plaintiff State of New York
8      Fax: (916) 731-2128
       E-mail: Tatiana.Gaur@doj.ca.gov
9    Attorneys for Plaintiff State of California, by and
     through Attorney General Rob Bonta and
10   California State Water Resources Control Board
     [Additional Parties and Counsel Listed on
11   Signature Page]
12                            IN THE UNITED STATES DISTRICT COURT
13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     STATE OF CALIFORNIA, et al.,                               Case No. 3:20-cv-03005-RS
15

16                                             Plaintiffs,      PLAINTIFFS’ RESPONSE TO
                                                                DEFENDANTS’ MOTION TO
17                  v.                                          CONTINUE STAY (ECF NO. 245)

18                                                              Action Filed: May 1, 2020
     MICHAEL REGAN, et al.,
19
                                             Defendants,
20
     STATE OF GEORGIA, et al.,
21
                                 Intervenor-Defendants.
22

23

24

25

26

27

28
                                                       1
                                                     Plaintiffs’ Response to Defendants’ Motion to Continue Stay
                                                                              (ECF No. 245) (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 246 Filed 06/15/21 Page 2 of 8



1            Pursuant to Civil Local Rules 6-3 and 7-3(b), Plaintiffs 1 submit this statement in response

2    to the motion to continue the stay in this litigation filed by Defendants United States

3    Environmental Protection Agency (EPA), EPA Administrator Michael Regan, the United States

4    Army Corps of Engineers, and Secretary of the Army for Civil Works Jaime Pinkham

5    (collectively, the Agencies) on June 14, 2021. ECF No. 245. The motion seeks to extend the

6    existing stay until July 16, 2021 and to vacate all existing deadlines. Id. at 2. In the alternative, the

7    Agencies request that the stay be continued until their anticipated motion for remand without

8    vacatur of the Navigable Waters Protection Rule: Definition of “Waters of the United States,” 85

9    Fed. Reg. 22,250 (Apr. 21, 2020) (2020 Rule) is decided and to have all existing deadlines

10   vacated. Id. In addition to requesting an extension of the stay, the Agencies’ motion also asks

11   that the Court order the Parties to meet and confer no later than 7 days after the date on which the

12   Agencies’ motion for remand without vacatur is decided and file separate or joint proposals to

13   govern further proceedings no later than 14 days from the date on which the Agencies’ remand

14   motion is decided. Id. at 4.

15           Plaintiffs do not oppose the Agencies’ request to extend the stay until July 16, 2021 and

16   vacate all existing deadlines, or the Agencies’ alternative request to extend the stay beyond that

17   date and vacate all existing deadlines, provided that Plaintiffs’ right to file their own motion for

18   remand at any time, should they choose to do so, is preserved, along with Plaintiffs’ right to file

19   with the Court any proposals governing further proceedings in this litigation.

20

21

22

23

24

25

26
            Plaintiffs are the States of California, New York, Connecticut, Illinois, Maine, Maryland,
             1
27   Michigan, New Jersey, New Mexico, North Carolina, Oregon, Rhode Island, Vermont,
     Washington, Wisconsin, the Commonwealths of Massachusetts and Virginia, the North Carolina
28   Department of Environmental Quality, the District of Columbia, and the City of New York.
                                                        2
                                                       Plaintiffs’ Response to Defendants’ Motion to Continue Stay
                                                                                (ECF No. 245) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 246 Filed 06/15/21 Page 3 of 8



1    Dated: June 15, 2021                              Respectfully Submitted,

2                                                      ROB BONTA
                                                       Attorney General of California
3                                                      SARAH E. MORRISON
                                                       ERIC KATZ
4                                                      Supervising Deputy Attorneys General
                                                       CATHERINE M. WIEMAN
5                                                      ROXANNE J. CARTER
                                                       JESSICA BARCLAY- STROBEL
6                                                      BRYANT B. CANNON
                                                       Deputy Attorneys General
7

8                                                      /s/ Tatiana K. Gaur
                                                       TATIANA K. GAUR
9                                                      Deputy Attorney General
                                                       Attorneys for Plaintiff State of California,
10                                                     by and through Attorney General Rob
                                                       Bonta and California State Water
11                                                     Resources Control Board
12

13
     For the STATE OF NEW YORK                         For the STATE OF CONNECTICUT
14   LETITIA JAMES                                     WILLIAM TONG
     Attorney General of the State of New York         Attorney General
15   Philip Bein (admitted pro hac vice)
     Senior Counsel
16                                                     /s/ David H. Wrinn
                                                       David H. Wrinn (admitted pro hac vice)
17   /s/ Timothy Hoffman                               Matthew I. Levine
     Timothy Hoffman (admitted pro hac vice)           Assistant Attorneys General
18   Senior Counsel                                    Office of the Attorney General
     Office of the Attorney General                    165 Capitol Avenue
19   Environmental Protection Bureau                   P.O. Box 120
     28 Liberty Street                                 Hartford, CT 06141-0120
20   New York, NY 10005                                Telephone: (860) 808-5250
     Telephone: (716) 853-8465                         Email: Matthew.Levine@ct.gov
21   Fax: (716) 853-8579                               Email: David.Wrinn@ct.gov
     Email: Timothy.Hoffman@ag.ny.gov
22

23

24

25

26

27

28
                                                  3
                                                 Plaintiffs’ Response to Defendants’ Motion to Continue Stay
                                                                          (ECF No. 245) (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 246 Filed 06/15/21 Page 4 of 8



1    For the State of Illinois                         For the State of Maine
     KWAME RAOUL                                       AARON M. FREY
2    Attorney General                                  Maine Attorney General

3
     /s/ Jason E. James                                /s/ Jillian R. O’Brien
4    Jason E. James (admitted pro hac vice)            Jillian R. O’Brien, Cal. SBN 251311
     Assistant Attorney General                        Assistant Attorney General
5    Matthew J. Dunn                                   6 State House Station
     Chief, Environmental Enforcement/Asbestos         Augusta, Maine 04333-0006
6    Litigation Division                               Telephone: (207) 626-8800
     Office of the Attorney General                    Email: Jill.OBrien@maine.gov
7    Environmental Bureau
     69 West Washington, 18th Floor
8    Chicago, IL 60602
     Telephone: (312) 814-0660
9    Email: jjames@atg.state.il.us
10

11
     For the STATE OF MARYLAND                         For the State of Michigan
12   Brian E. Frosh                                    DANA NESSEL
     Attorney General of Maryland                      Attorney General of Michigan
13

14   /s/ Joshua M. Segal                               /s/ Daniel P. Bock
     Joshua M. Segal (admitted pro hac vice)           Daniel P. Bock (admitted pro hac vice)
15   Special Assistant Attorney General                Assistant Attorney General
     Office of the Attorney General                    Michigan Department of Attorney General
16   200 St. Paul Place                                Environment, Natural Resources and
     Baltimore, MD 21202                               Agriculture Division
17   Telephone: (410) 576-6446                         P.O. Box 30755
     Email: jsegal@oag.state.md.us                     Lansing, MI 48909
18                                                     Telephone: (517) 335-7664
                                                       Email: bockd@michigan.gov
19

20

21

22

23

24

25

26

27

28
                                                  4
                                                 Plaintiffs’ Response to Defendants’ Motion to Continue Stay
                                                                          (ECF No. 245) (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 246 Filed 06/15/21 Page 5 of 8



1
     For the State of New Jersey                            For the State of New Mexico
2    GURBIR S. GREWAL                                       HECTOR BALDERAS
     Attorney General                                       Attorney General of New Mexico
3

4    /s/ Lisa Morelli                                       /s/ William Grantham
     Lisa Morelli, Cal. SBN 137092                          William Grantham (admitted pro hac vice)
5    Deputy Attorney General                                Assistant Attorney General
     Environmental Practice Group                           201 Third Street NW, Suite 300
6    Division of Law                                        Albuquerque, New Mexico 87102
     R.J. Hughes Justice Complex                            Telephone: (505) 717-3520
7    25 Market Street, P.O. Box 093                         Email: wgrantham@nmag.gov
     Trenton, New Jersey 08625
8    Telephone: (609)376-2745
     Email: Lisa.Morrelli@law.njoag.gov
9

10

11   For the State of North Carolina ex rel. Attorney       For the State of Oregon
     General Joshua H. Stein and for the North              Ellen F. Rosenblum
12   Carolina Department of Environmental Quality           Attorney General of the State of Oregon
     JOSHUA H. STEIN
13   Attorney General
     Daniel S. Hirschman                                    /s/ Paul Garrahan
14   Senior Deputy Attorney General                         Paul Garrahan (admitted pro hac vice)
                                                            Attorney-in-Charge, Natural Resources
15                                                          Section
     /s/ Amy L. Bircher                                     Oregon Department of Justice
16   Amy L. Bircher (admitted pro hac vice)                 1162 Court St. NE
     Special Deputy Attorney General                        Salem, OR 97301-4096
17   Marc Bernstein                                         Telephone: (503) 947-4593
     Special Deputy Attorney General                        Fax: (503) 378-3784
18   North Carolina Department of Justice                   Email: paul.garrahan@doj.state.or.us
     P.O. Box 629
19   Raleigh, NC 27602
     Telephone: (919) 716-6400
20   Email: abircher@ncdoj.gov
21

22

23

24

25

26

27

28
                                                        5
                                                    Plaintiffs’ Response to Defendants’ Motion to Continue Stay
                                                                             (ECF No. 245) (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 246 Filed 06/15/21 Page 6 of 8



1
     For the State of Rhode Island                     For the State of Vermont
2    PETER F. NERONHA                                  THOMAS J. DONOVAN, JR.
     Attorney General                                  Attorney General of Vermont
3

4    /s/ Alison B. Hoffman                             /s/ Laura B. Murphy
     Alison B. Hoffman (admitted pro hac vice)         Laura B. Murphy (admitted pro hac vice)
5    Special Assistant Attorney General                Assistant Attorney General
     Office of the Attorney General                    109 State Street
6    150 South Main Street                             Montpelier, VT 05609
     Providence, RI 02903                              Telephone: (802) 828-3186
7    Telephone: (401) 274-4400                         Email: laura.murphy@vermont.gov
     Email: AHoffman@riag.ri.gov
8

9
     For the State of Washington                       For the State of Wisconsin
10   ROBERT W. FERGUSON                                JOSHUA L. KAUL
     Attorney General                                  Wisconsin Attorney General
11

12   /s/ Ronald L. Lavigne                             /s/ Gabe Johnson-Karp
     Ronald L. Lavigne (admitted pro hac vice)         Gabe Johnson-Karp (admitted pro hac vice)
13   Senior Counsel                                    Assistant Attorney General
     Office of the Attorney General                    Wisconsin Department of Justice
14   2425 Bristol Court SW, 2nd Fl.                    P.O. Box 7857
     Olympia, WA 98504                                 Madison, WI 53707
15   Telephone: (305) 586-6751                         Telephone: (608) 267-8904
     Email: ronald.lavigne@atg.wa.gov                  Email: johnsonkarpg@doj.state.wi.us
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  6
                                                 Plaintiffs’ Response to Defendants’ Motion to Continue Stay
                                                                          (ECF No. 245) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 246 Filed 06/15/21 Page 7 of 8



1    For the Commonwealth of Massachusetts            For the Commonwealth of Virginia
     MAURA HEALEY                                     MARK R. HERRING
2    Attorney General                                 Attorney General
                                                      Donald D. Anderson
3                                                     Deputy Attorney General
     /s/ Seth Schofield                               Paul Kugelman, Jr.
4    Seth Schofield (admitted pro hac vice)           Senior Assistant Attorney General
     Senior Appellate Counsel                         Chief, Environmental Section
5    David S. Frankel (admitted pro hac vice)
     Special Assistant Attorney General
6    Energy and Environment Bureau                    /s/ David C. Grandis
     Office of the Attorney General                   David C. Grandis (admitted pro hac vice)
7    One Ashburton Place, 18th Flr.                   Senior Assistant Attorney General
     Boston, MA 02108                                 Office of the Attorney General
8    Telephone: (617) 963-2436 / 2294                 202 North Ninth Street
     Email: seth.schofield@mass.gov                   Richmond, VA 23219
9    Email: david.frankel@mass.gov                    Telephone: (804) 225-2741
                                                      Email: dgrandis@oag.state.va.us
10

11

12   For the District of Columbia                     For the City of New York
     KARL A. RACINE                                   JAMES E. JOHNSON
13   Attorney General                                 Corporation Counsel of the City of New
                                                      York
14
     /s/ Brian Caldwell
15   Brian Caldwell (admitted pro hac vice)           /s/ Nathan Taylor
     Assistant Attorney General                       Nathan Taylor (admitted pro hac vice)
16   Social Justice Section                           New York City Law Department
     Office of the Attorney General                   100 Church Street, Rm 6-144
17   for the District of Columbia                     New York, NY 10007
     441 Fourth Street N.W., Ste # 600-S              Telephone: (646) 940-0736 (m)
18   Washington, D.C. 20001                           Telephone: (212) 356-2315
     Telephone: (202) 727-6211                        Email: NTaylor@law.nyc.gov
19   Telephone: (202) 445-1952 (m)
     Email: brian.caldwell@dc.gov
20

21

22

23

24

25

26

27

28
                                                 7
                                                Plaintiffs’ Response to Defendants’ Motion to Continue Stay
                                                                         (ECF No. 245) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 246 Filed 06/15/21 Page 8 of 8



1                                    SIGNATURE ATTESTATION

2         Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

3    document has been obtained from each of the other signatories.

4
     Dated: June 15, 2021                                  /s/ Tatiana K. Gaur
5                                                          TATIANA K. GAUR
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      8
                                                     Plaintiffs’ Response to Defendants’ Motion to Continue Stay
                                                                              (ECF No. 245) (3:20-cv-03005-RS)
